DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,480,167. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claim of the issued patent is more narrow in scope, the broader limitations of the instant claim are still disclosed.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites the limitation “engaged in the two groove respectively,” this limitation should be recited as “engaged in the two grooves respectively.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations "the inner chamber," and “the second poston.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 4, 8, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0300232, “Wang.”
Regarding Claim 1: Wang discloses a variable-pressure air pump (Figures 1 – 8) comprising: a first cylinder (42) defining a first chamber (403, 404); a second cylinder (41) movably connected with the first cylinder (As shown in at least Figures 3 and 4) and defining a second chamber (401, 402) fluidly communicable with the outside of the variable-pressure air pump selectively (Second chamber 401 is selectively communicable with the outside of the pump through use of adjustment mechanism 5 via passage 513 as discussed in at least [0030]); a plunger (43) having a first end (The end housing check valve 47) inserted in the first chamber (As shown in at least Figure 5; The first plunger end is shown operable in, and therefore inserted into, first chamber 403, 404) and a second end (The end shown threaded into adjustment seat 51) inserted in the second chamber (As shown in at least Figure 5; The second plunger end is shown operable in, and therefore inserted into, first chamber 401, 402) and defining a one-way flow passage (At least 803 forming a one way passage via check valve member 472) fluidly connecting with the first and the second chambers (As shown in at least Figure 5; The passage 803 is fluidly connected to both the first and second chambers); a piston device (45, 46) configured to compress air in the first and the second chambers (As shown in at least Figures 3 – 8; It is noted that the piston device is interpreted as being formed by the combination of multiple piston elements in the same manner as the piston device 40 of the instant application as noted in at least [0029] of the originally filed specification); a discharge device (5) including a connecting member (51) and a switch (53) movably connected with one another ([0032], “The adjustment member 532 has an annular portion 533 that is operable to rotatably sleeve around the adjustment seat 51”), wherein the connecting member defines at least one discharge hole (512, 513, 514) fluidly connecting with the second chamber (As shown in at least Figure 8 and further indicated by airflow element 804, [0041]), wherein the switch has at least one flow guide portion (The inner surface of the switch element, indicated by at least 536 in Figure 7) fluidly connecting with the outside of the variable-pressure air pump and at least one blocking portion (536) which is adapted to block the at least one discharge hole, wherein the switch is movable between a first position in which the at least one flow guide portion is adjacent and opens to the at least one discharge hole and a second position in which the at least one blocking portion is adjacent to and blocks the at least one discharge hole ([0032], “The adjustment member 532 is operable to rotate relative to the sealing member 531 between a detached position, where the sealing member 531 is not pushed by the abutting portion 536, and a closed position, where the sealing member 531 is pushed by the abutting portion 536 to abut against and to seal the small-diameter exhaust section 513.”), and wherein the discharge device is disposed at an end opposite to an end of a head assembly (3) of the variable-pressure air pump (As shown in at least Figures 3, 4, and 6).
Regarding Claim 2: Wang discloses the variable-pressure air pump as claimed in claim 1; Wang further discloses wherein the connecting member and the switch have a space therebetween filled by at least one seal (531 (As shown in at least Figures 7 and 8; A space is formed at 514 in which the seal portion 531 is placed), and wherein when the at least one blocking portion is adjacent to and blocks the at least one discharge hole (As shown in the blocked position in at least Figure 7), the at least one seal and the at least one blocking portion abut against one another (As shown in the blocked position in at least Figure 7).
Regarding Claim 3: Wang discloses the variable-pressure air pump as claimed in claim 2; Wang further discloses wherein the at least one discharge hole has a small section (512) and a large section (514) and the at least one seal is retained in the large section (As shown in at least Figure 7).
Regarding Claim 4: Wang discloses the variable-pressure air pump as claimed in claim 1; Wang further discloses wherein the switch is fastened to the connecting member by a fastener (As shown axially located and coupling the switch 53 to the connecting member 51 and around which the switch rotates), and wherein the connecting member and the switch respectively defines a first hole and a second hole and the fastener is inserted through the second hole and engaged with the first hole (As shown in at least Figures 7, 8, and A).


    PNG
    media_image1.png
    977
    1017
    media_image1.png
    Greyscale

Figure A: Location of Features of Wang

Regarding Claim 8: Wang discloses the variable-pressure air pump as claimed in claim 1; Wang further discloses wherein the piston device includes a first piston (46) configured to compress air in the first chamber and a second piston (45) configured to compress air in the second chamber respectively (As shown in at least Figure 4).
Regarding Claim 9: Wang discloses the variable-pressure air pump as claimed in claim 8; Wang further discloses wherein the first piston is connected with the second cylinder (As shown in at least Figure 4, the first piston 46 is fluidly connected to the second cylinder through at least passage 420) and the second piston is connected with the plunger respectively (As shown in at least Figure 4, the second piston 45 is fluidly connected with the plunger 43 through at least passage 430).
Regarding Claim 11: Wang discloses the variable-pressure air pump as claimed in claim 1; Wang further discloses comprising a sleeve (52) disposed adjacent to the discharge device (As shown in at least Figure 5; The unidirectional valve 52 is shown formed in the shape of a sleeve which surrounds the lower portion of the connecting member 51, it is noted that the term sleeve has been provided with its broadest reasonable interpretation).
Regarding Claim 12: Wang discloses the variable-pressure air pump as claimed in claim 1; Wang further discloses comprising a one-way flow device configured to allow air to flow in one direction and inhibit air passing through from flowing in an opposite direction, wherein the one-way flow device includes a first one-way valve (482) disposed between the head and a wall (481) delimiting the inner chamber (As shown in at least Figure 4; The surface of the valve block 481 forms a portion of the inner wall which forms the bounds of the chamber formed by the first chamber), and wherein the one-way flow device includes a second one-way valve (472) disposed on the second piston (46) and within the flow passage (As shown in at least Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0300232, “Wang.”
Regarding Claim 5: Wang discloses the variable-pressure air pump as claimed in claim 4; Wang further discloses wherein the switch is rotatably connected with the connecting member ([0032], “adjustment member 532 is operable to rotate relative to the sealing member 531”); however, Wang fails to explicitly disclose wherein the connecting member has two limits configured to obstruct movement of the switch, wherein the switch in the first position thereof is obstructed by one of the two limits, and wherein the switch in the second position thereof is obstructed by the other of the two limits. Wang discloses an arrangement of two limits (535) configured to obstruct movement of the switch, wherein the switch in the first position thereof is obstructed by one of the two limits, and wherein the switch in the second position thereof is obstructed by the other of the two limits; however, as shown in at least Figure 5 and as described in at least [0032] each of the two limits are located on the switch and not on the connecting member. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have relocated the limits from being on the switch to being located on the connecting member, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0300232, “Wang,” in view of US 2013/0136625, “Chuang.”
Regarding Claim 7: Wang discloses the variable-pressure air pump as claimed in claim 1; Wang further discloses wherein the head assembly (3) includes a head (The head assembly includes components such as check valve 482 as shown in at least Figure 6) adapted to prevent air from flowing therethrough ([0028]) and out of the first chamber connected with the first cylinder (As shown in at least Figure 7, the head assembly is fluidly connected with the first chamber during operation of the pump), wherein the plunger is connected with the head (As shown in at least Figure 7; The plunger is fluidly connected to the head as the plunger both acts to force pumped air through the head and as the plunger is fluidly connected to the head through the fluid flow path of the pump during operation), wherein the head defines a first compartment (The first compartment is interpreted as the portion of the head assembly as shown opposite the valve adapter lever arm, indicated generally at 200) adapted to receive the valve adapter ([0022], “The mouthpiece 3 is adapted to be installed onto the inflatable object for transporting air thereinto. In addition, the mouthpiece 3 may come in different forms or shapes, and is not restricted to the one shown in the embodiment.”) selectively and a second compartment with which the first end of the plunger is engaged (The second compartment is formed by the inner circumferential surface of the head which extends lengthwise such that the end of the plunger 43 connected to piston device 46 is shown as being engaged in at least Figure 3 and disengaged in at least Figure 4), and wherein the valve adapter is adapted to be disposed in the first compartment (As shown in at least Figure 4). However, Wang fails to further disclose wherein the head assembly includes a hose and a valve adapter fluidly connecting with one another, and wherein the hose is retractable in the flow passage.
Chuang teaches an air pump similar in design and function to that of Wang and further teaches and arrangement comprising a head assembly (50, 52, 53, 54) including a hose (54) and a valve adapter (51) fluidly connecting with one another (As shown in at least Figure 5) and wherein the hose is retractable in the flow passage (As shown in at least Figure 4). 
It would have been obvious to one of ordinary skill in the art to have modified the arrangement of Wang to incorporate the retractable hose connected to the valve adapter as taught by Chuang with the predicted results that such an arrangement as the pliable nature of the hose (Chuang, [0027]) will allow for easier manipulation of the valve adapter when connecting to an object to be inflated. 

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,270,327 – Air pump with retractable hose
US 5,676,529 – Air pump with high volume and high pressure modes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746